Not for Publication in West's Federal Reporter
               Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                        For the First Circuit

No. 05-1065

                                 JANE DOE,

                         Plaintiff, Appellant,

                                      v.

                   SOLVAY PHARMACEUTICALS, INC.,

                         Defendant, Appellee.


                    ON APPEAL FROM A JUDGMENT OF

                 THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF MAINE

        [Hon. John A. Woodcock Jr., U.S. District Judge]


                                   Before

              Selya, Lynch, and Lipez, Circuit Judges.



     Jane Doe on brief pro se.
     Robert H. Stier, Jr., on brief for appellee.




                            October 28, 2005
             Per Curiam. After a thorough review of the record and of

the parties’ submissions, we summarily affirm the judgment below.

             The lower court did not err in its handling of the

discovery disputes between the parties.           The district court has

broad discretion to control pre-trial discovery, and this court

“review[s] the district court’s denial of discovery for abuse of

its considerable discretion.” Ayala-Gerena v. Bristol Myers-Squibb

Co., 95, F.3d 86, 91 (1st Cir. 1996) (citations omitted). “‘We will

intervene in such matters only upon a clear showing of manifest

injustice, that is, where the lower court’s discovery order was

plainly     wrong   and   resulted   in    substantial   prejudice   to   the

aggrieved party.’”        Id. (quoting Mack v. Great Atlantic & Pacific

Tea Co., 871 F.2d 179, 186 (1st Cir. 1989)).              This deferential

standard “recogniz[es] that an appeals court simply cannot manage

the intricate process of discovery from a distance.”             Brandt v.

Wand Partners, 242 F.3d 6, 18 (1st Cir. 2001).

             On one side of the discovery dispute here, the magistrate

judge faced a pro se plaintiff, Jane Doe, who charged that the

defendant,      Solvay     Pharmaceuticals,     Inc.,    was   withholding

documents.1      On the other side, the magistrate judge faced a

defendant who claimed to have disclosed all responsive documents

and who voluntarily made all remaining documents available for

Doe’s review.       By holding a series of discovery conferences, the


     1
         Jane Doe is a pseudonym.

                                     -2-
magistrate judge made several concerted attempts to clarify Doe’s

requests   and   to   obtain   from   Solvay   some   assurances   that   the

documents Doe wanted were in its possession and would be made

available to Doe.      The court twice gave Doe an extension of time

within which to complete discovery, and it made a room and a

computer at the courthouse available for Doe’s convenience in

reviewing documents in camera. Solvay seems to have exhibited some

good faith, by making many of the confidential documents available

to Doe at a convenient location and at its own expense.            When that

proved to be insufficient, Solvay offered Doe free rein to peruse

the entire collection of documents relevant to Luvox (the drug in

question) at Solvay’s headquarters, pursuant to Fed. R. Civ. P.

33(d).

           Doe suggests that Solvay was acting in bad faith, hoping

she would be so overwhelmed not only with the task of reviewing so

many documents but also with the trouble and expense of traveling

to Solvay’s headquarters in Georgia that she would forgo the

exercise altogether.      But from a practical standpoint, we do not

know what other reasonable steps the magistrate judge could have

taken at that point.     As the magistrate judge told Doe at the final

discovery conference, at some point she needed to bring discovery

to a close.   The deadline already had been extended twice, and the

court had tried other, less burdensome approaches for getting Doe

the documents that allegedly were in Solvay’s possession.


                                      -3-
            The crux of the matter is that Solvay said it already had

provided everything Doe requested.        Doe disagreed and said that

Solvay was not telling the truth.              The only way for Doe to

establish that she was right, at that juncture, was to go to

Georgia and find the missing documents herself.        We see no abuse of

discretion in the magistrate judge’s decision to resolve the

discovery dispute in that manner.

            We also discern no error in the court’s decision allowing

summary judgment in Solvay’s favor.       Many of Doe’s arguments are

premised on the assumption that Solvay engaged in misconduct during

discovery   and   that,   accordingly,   (i)    evidence   supporting   its

summary judgment motion should have been excluded pursuant to Fed.

R. Civ. P. 37(c)(1), or (ii) Doe should have been excused for

failing to produce evidence establishing that the facts were in

controversy. The difficulty with these arguments is that Doe never

established that Solvay engaged in discovery misconduct.

            Doe also claims that disposition of the summary judgment

motion should have been delayed pursuant to Fed. R. Civ. P. 56(f).

As we already have determined, however, the court did not err

either in its handling of the discovery disputes or in closing

discovery when it did.      In all events, the requirements for the

invocation of Rule 56(f) were not met.         See, e.g., Velez v. Awning

Windows, Inc., 375 F.3d 35, 40 (1st Cir. 2004); Resolution Trust

Corp v. North Bridge Assocs., 22 F.3d 1198, 1203 (1st Cir. 1994).


                                  -4-
           To the extent Doe argues that any of her claims did not

need to be supported by expert testimony, she is mistaken.             Maine

law   requires   that,   with   respect   to   subjects   that   are   highly

technical or specialized, expert testimony must be presented unless

the question is “sufficiently obvious as to lie within [the] common

knowledge” of the ordinary layperson.          Forbes v. Osteopathic Hosp.

of Me., Inc., 552 A.2d 16, 17 (Me. 1988) (medical malpractice case;

expert testimony required unless “negligence and harmful results

are sufficiently obvious as to lie within common knowledge”)

(citation and internal quotation marks omitted).                 The issues

presented in this case were not “sufficiently obvious as to lie

with the common knowledge of the ordinary layperson.”

           We also reject Doe’s contention that the court should not

have applied the learned intermediary rule to her defective warning

claim.   This court already has decided that Maine courts would

adopt that rule.    See Violette v. Smith & Nephew Dyonics, 62 F.3d

8, 13 (1st Cir. 1995) (noting that “the general rule regarding

medical devices (and, more frequently and by analogy, prescription

drugs) is that the manufacturer must warn the physician – the so-

called ‘learned intermediary’ – and not the patient directly”).

           We need go no further.         We have reviewed the remaining

arguments in Doe’s brief and find them to be either unsupported by

the record, entirely without merit, or forfeited.

           Affirmed.     See 1st Cir. R. 27(c).


                                    -5-